                                                                                 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



WILLIE J. BURKE, JR.,

                 Petitioner,

v.                                             CASE NO. 4:17cv254-RH-EMT

MARK S. INCH,

                 Respondent.

_________________________________/


                     ORDER DENYING THE PETITION AND
                  DENYING A CERTIFICATE OF APPEALABILITY


        This petition for a writ of habeas corpus under 28 U.S.C. § 2254 is before

the court on the magistrate judge’s report and recommendation, ECF No. 47, and

the objections, ECF No. 50. I have reviewed de novo the issues raised by the

objections. The report and recommendation is correct and is adopted as the court’s

opinion.

        Rule 11 of the Rules Governing § 2254 Cases requires a district court to

“issue or deny a certificate of appealability when it enters a final order adverse to

the applicant.” Under 28 U.S.C. § 2253(c)(2), a certificate of appealability may

issue “only if the applicant has made a substantial showing of the denial of a

Case No. 4:17cv254-RH-EMT
                                                                                   Page 2 of 3




constitutional right.” See Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack

v. McDaniel, 529 U.S. 473, 483-84 (2000); Barefoot v. Estelle, 463 U.S. 880, 893

n.4 (1983); see also Williams v. Taylor, 529 U.S. 362, 402-13 (2000) (setting out

the standards applicable to a § 2254 petition on the merits). As the Court said in

Slack:

             To obtain a COA under § 2253(c), a habeas prisoner must make a
             substantial showing of the denial of a constitutional right, a
             demonstration that, under Barefoot, includes showing that
             reasonable jurists could debate whether (or, for that matter, agree
             that) the petition should have been resolved in a different manner
             or that the issues presented were “ ‘adequate to deserve
             encouragement to proceed further.’ ”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, to obtain a

certificate of appealability when dismissal is based on procedural grounds, a

petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

         The petitioner has not made the required showing. This order thus denies a

certificate of appealability.

         For these reasons,

         IT IS ORDERED:

         1. The report and recommendation is accepted.



Case No. 4:17cv254-RH-EMT
                                                                                 Page 3 of 3




        2. The clerk must enter judgment stating, “The petition is denied with

prejudice.”

        3. A certificate of appealability is denied.

        4. The clerk must close the file.

        SO ORDERED on November 18, 2019.

                                            s/Robert L. Hinkle
                                            United States District Judge




Case No. 4:17cv254-RH-EMT
